Third District Court of Appeal
                                State of Florida

                          Opinion filed December 9, 2020.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D20-18
                          Lower Tribunal No. 18-38289
                             ________________


                            Johanni Rijo Jimenez,
                                     Appellant,

                                         vs.

                         Carnival Corporation, etc.,
                                     Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Maria de Jesus
Santovenia, Judge.

      Billera Law, PLLC, John F. Billera and Jessica P. Quiggle (Boca Raton);
Christopher J. Bailey, for appellant.

     Coffey Burlington, P.L., and Jeffrey B. Crockett, Paul J. Schwiep and John E.
Thornton, Jr., for appellee.

Before EMAS, C.J., and LOGUE and GORDO, JJ.

      PER CURIAM.
      Affirmed. See Clark v. Celebrity Cruises, Inc., 271 So. 3d 1169 (Fla. 3d DCA

2019); Durkovic v. Park West Galleries, Inc., 217 So. 3d 159 (Fla. 3d DCA 2017).




                                        2